DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7 and 14 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Nos U.S 10,673,761.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,673,761
Instant Application 16/886,304
Claim 8: 
An apparatus comprising: 
a load balance list generator to: 

in response to identification of virtualized network resources in a virtualized network, 
generate a load balance list including first ones of the virtualized network resources based on a utilization status parameter, the first ones of the 
virtualized network resources having respective values of the utilization status parameter that satisfy a first threshold;  

in response to at least a number of the first ones of the virtualized network resources not 
resources to the load balance list, the second ones of the virtualized network resources having respective values of the utilization status parameter that satisfy a second threshold, the first threshold different from the second 
threshold;  and generate a network routing configuration for data packets in the virtualized network based on the first ones and the second ones of the virtualized network resources in the load balance list;  and 

a policy adjustor to adjust a policy of a physical hardware resource corresponding to one or more of the virtualized network resources based on the network routing
Claims 1, 7 and 14:
An apparatus comprising: memory;  and hardware to execute instructions to: 

generate a load balance list identifying first ones of virtualized network resources having respective values of a utilization status parameter that satisfy a first threshold;  





in response to at least a number of the first 

threshold;  and 




adjust a policy of a physical hardware resource corresponding to one or more of the virtualized network resources based on the load balance list. 




Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 uses abbreviation “ECGs” without spelling it out.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 5-8, 12-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant P0ublication US 2015/0006705 to Antony et al. (hereinafter Antony).

 	As to claims 1, 7 and 14, Antonyi discloses an apparatus comprising: 
 	Memory (Antony; Fig.6: 604); and
 	Hardware(Antony; Fig.6: 606) to execute instructions to:
 	generate a load balance list identifying first ones of virtualized network resources having respective values of a utilization status parameter that satisfy a first threshold (Antony; Fig.4; [0015]; [0027] shows and discloses network switches 104B, 104C, 104E and 104G-N satisfy a threshold value and selected as underutilized network switches) ;
 	in response to at least a number of the first virtualized network resources not satisfying a load balance list threshold, update the load balance list to additionally identify second ones of the virtualized network resources, the second ones of the virtualized network resources having respective values of the utilization status parameter that satisfy a second threshold, the first threshold different from the second threshold (Antony; Fig.4; [0015]; [0020] shows and discloses network switches 104A, 104D, and 104F that are having network load above the threshold value corresponds to network resources not satisfying a load balance list threshold. [0020] discloses of migrating load from the switches 104A, 104D, and 104F and [0029] discloses of determining if the load is still above the 
 	adjust a policy of a physical hardware resource corresponding to one or more of the virtualized network resources based on the load balance list (Antony; [0015]; [0020]; [0027]; [0029] discloses of adjusting the load in switches based on threshold values). 

As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Antony discloses wherein the utilization status parameter is at least one of a processor utilization parameter or a switch utilization parameter (Antony; [0003] Network load balancing module to determine network switches having network traffic (=utilization parameter of switches) above a threshold value. Here Antony is applied for the 2nd alternative)  

	As to claim 3, the rejection of claim 1 as listed above is incorporated herein. In addition Antony discloses wherein the hardware is to generate a network routing configuration for data packets in a virtualized network based on the first ones and the second ones of the virtualized network resources identified in the load balance list, the network routing configuration including at least one of an Internet protocol address, a port number, or a media access control address of the physical hardware resource (Antony; [0015]; [0020]; [0027]; [0029] discloses of routing data packets. [0019] discloses the network traffic at each port of a network switch is determined means a port number is configured. Here Antony is applied for the 2nd alternative).

	As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition Antony discloses wherein the hardware is to: 
 	identify the virtualized network resources based on network configuration information (Antony; [0015]; [0020]; [0027]; [0029] discloses of identifying switches); and
 		generate the load balance list by:
 		determining a first value of the utilization status parameter for a first virtualized network resource of the virtualized network resources, comparing the first value to the first threshold, and adding an identifier of the first virtualized network resource to the load balance list when the first value satisfies the first threshold (Antony; [0015]; [0020]; [0027]; [0029] discloses of selecting switching based on the traffic uses below a threshold value).

		As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition Antony discloses wherein the hardware is to: generate a first list of the virtualized network resources based on
network configuration information (Antony; [0015]; [0020]; [0027]; [0029]);
		sort the first list based on the values of the utilization status parameter for respective ones of the virtualized network resources in the first list (Antony; [0015]; [0020]; [0027]; [0029]); and
 		select one or more of the virtualized network resources in the first list, compare a number of the selected ones of the virtualized network resources to the load balance list threshold, and stop selecting ones of the virtualized network resources when the load balance list threshold has been satisfied based on the comparison (Antony; [0015]; [0020]; [0027]; [0029]).

		As to claims 8 and 15, the rejection of claim 7 as listed above is incorporated herein. In addition Antony discloses further including a distributed logical router (DLR) in communication with the ESGs, the management cluster including a virtual distributed switch (VDS) and one or more virtual machines (VMs) (Antony; Fig.1; shows Switches 106 are communicating with the switches 104 and also shows a core network switch 108. Fig.1 also shows plurality of Virtual machines VMs 110), the management cluster to

 		adjust a routing table used by the physical hardware resource based on the network configuration information, the one or more ESGs identified in the load balance list to route a second portion of the packet flow to one or more of the virtual clusters (Antony; [0015]; [0020]; [0027]; [0029]). 

		As to claims 12 and 19, the rejection of claim 8 as listed above is incorporated herein. In addition Antony discloses wherein the management cluster is to:
 		identify the ESGs based on network configuration information, the ESGs including a first ESG (Antony; [0015]; [0020]; [0027]; [0029]);
		identifying a first number of the ESGs that satisfy the load balance list threshold in a first list, the first list not identifying the first ESG (Antony; [0015]; [0020]; [0027]; [0029]);		
		determine a first value of the utilization status parameter for the first ESG based on first ESG monitoring information obtained from the first ESG (Antony; [0015]; [0020]; [0027]; [0029]); and
		in response to the first value of the utilization status parameter satisfying the first threshold, update the load balance list to identify the first ESG (Antony; [0015]; [0020]; [0027]; [0029]).

		As to claims 13 and 20, the rejection of claim 8 as listed above is incorporated herein. In addition Antony discloses wherein the management cluster is to:
		generate a first list of the ESGs based on network configuration information (Antony; [0015]; [0020]; [0027]; [0029]);	
		sort the first list based on the values of the utilization status parameter for respective ones of the ESGs in the first list (Antony; [0015]; [0020]; [0027]; [0029]); and

 		identify one or more of the ESGs in the first list, compare a number of the identified ones of the ESGs to the load balance list threshold, and stop identifying ones of the ESGs when the load balance list threshold has been satisfied based on the comparison (Antony; [0015]; [0020]; [0027]; [0029]).
	
Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2015/0006705 to Antony et al. (hereinafter Antony) in view of U.S. Pre-Grant Publication US 2016/0149816 to Wu at al. (hereinafter Wu)
	
 	As to claims 4, 11 and 18,  Antony discloses of load balancing. Antony fails to disclose load balancing for equal cost multi-path. However, Wu discloses
wherein the policy is an equal-cost multi-path routing hash policy, and the hardware is to generate a network routing configuration for data packets in a virtualized network based on the first ones and the second ones of the virtualized network resources identified in the load balance list, and adjust the equal-cost multi-path routing hash policy based on the network routing configuration (Wu; [0001]; [0016]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way    

4.	Claims 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2015/0006705 to Antony et al. (hereinafter Antony) in view of U.S. Pre-Grant Publication US 2016/0198501 to Verkaik at al. (hereinafter Verkaik)

	As to claims 9 and 16, Antony discloses of load balancing in switches for data packets. Antony fails to disclose Layer-3 network fabric frames. However, Verkaik discloses
 	wherein the data packets include Layer 3 network fabric frames, the VDS is to forward at least one of the Layer 3 network fabric frames from at least one of the one or more VMs to the DLR, and the DLR is to route the at least one of the Layer 3 network fabric frames from the management cluster to a second virtual cluster of the virtual clusters (Verkaik; [0024]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to provide service for Layer 3 technology 


	As to claims 10 and 17, Antony discloses of load balancing in switches for data packets. Antony fails to disclose Layer-3 network fabric frames. However, Verkaik discloses
 	wherein the data packet is a first Layer 2 network fabric frame, and the second portion includes a second Layer 2 network fabric frame, and, in response to adjusting the policy based on the network configuration information, the management cluster is to distribute the second Layer 2 network fabric frame to a second ESG of the one or more ESGs identified in the load balance list  (Verkaik; [0024]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to provide service for Layer 2 technology    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478